Citation Nr: 1030168	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  08-33 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a positive PPD 
reaction, also claimed as tuberculosis.

2.  Entitlement to service connection for sinusitis, also claimed 
as ear and sinus infections.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for mitral valve prolapse, 
also claimed as a heart murmur.

6.  Entitlement to an initial compensable rating for internal 
hemorrhoids.

7.  Entitlement to an initial compensable rating for irritable 
bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active military service from May 1987 to May 
2007.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a November 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  It appears that the RO in St. Petersburg, Florida, 
subsequently took jurisdiction of the case.

The Board notes that claims of entitlement to initial compensable 
ratings for hypertension and IgA kidney nephropathy, which were 
appealed following the November 2007 rating decision, were 
addressed and resolved to the Veteran's satisfaction by virtue of 
an April 2010 rating decision.  As such those claims are no 
longer in appellate status before the Board.  

As will be further explained herein, the Veteran has elected to 
withdraw all of his pending claims from appellate consideration; 
as well as withdrawing his request for a Board video conference 
hearing, scheduled for August 2010.


FINDINGS OF FACT

1.  In July 2010, prior to promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the claims of 
entitlement to service connection for a positive PPD reaction 
(also claimed as tuberculosis); sinusitis (also claimed as ear 
and sinus infections); a right ankle disorder; a right knee 
disorder; and for mitral valve prolapse (also claimed as a heart 
murmur).

2.  In July 2010, prior to the promulgation of a decision in the 
appeal, the Veteran withdrew his appeal as to the claims of 
entitlement to initial compensable evaluations for internal 
hemorrhoids and irritable bowel syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran pertaining to the claim of entitlement to service 
connection for a positive PPD reaction, also claimed as 
tuberculosis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran pertaining to the claim of entitlement to service 
connection for sinusitis, also claimed as ear and sinus 
infections, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

3.  The criteria for withdrawal of a substantive appeal by the 
Veteran pertaining to the claim of entitlement to service 
connection for a right ankle disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

4.  The criteria for withdrawal of a substantive appeal by the 
Veteran pertaining to the claim of entitlement to service 
connection for a right knee disorder have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

5.  The criteria for withdrawal of a substantive appeal by the 
Veteran pertaining to the claim of entitlement to service 
connection for mitral valve prolapse, also claimed as a heart 
murmur, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

6.  The criteria for withdrawal of a substantive appeal by the 
Veteran pertaining to the claim of to an initial compensable 
rating for internal hemorrhoids, have been met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

7.  The criteria for withdrawal of a substantive appeal by the 
Veteran pertaining to the claim of to an initial compensable 
rating for irritable bowel syndrome, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.

In July 2010, the Veteran submitted a signed statement indicating 
his desire to withdraw his appeal as to the seven claims which 
were pending appellate consideration by the Board.  The Veteran 
specifically enumerated the seven claims he elected to withdraw.  
Specifically, the claims pending in appellate status at that time 
consisted of: service connection claims for positive PPD reaction 
(also claimed as tuberculosis); sinusitis (also claimed as ear 
and sinus infections); a right ankle disorder; a right knee 
disorder; and for mitral valve prolapse (also claimed as a heart 
murmur); as well as a claims for initial compensable ratings for 
hemorrhoids and irritable bowel syndrome.  In accordance with the 
Veteran's wishes, these seven claims will be withdrawn from 
appellate consideration by the Board.  As such, no allegations of 
errors of fact or law, therefore, remain for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review this appeal, and it is dismissed.


ORDER

The appeal concerning the issue of entitlement to service 
connection for positive PPD reaction, also claimed as 
tuberculosis, is dismissed.

The appeal concerning the issue of entitlement to service 
connection for sinusitis, also claimed as ear and sinus 
infections, is dismissed.

The appeal concerning the issue of entitlement to service 
connection for a right ankle disorder is dismissed.

The appeal concerning the issue of entitlement to service 
connection for a right knee disorder is dismissed.

The appeal concerning the issue of entitlement to service 
connection for mitral valve prolapse, also claimed as a heart 
murmur, is dismissed.

The appeal concerning the issue of entitlement to an initial 
compensable rating for hemorrhoids is dismissed.

The appeal concerning the issue of entitlement to an initial 
compensable rating for irritable bowel syndrome is dismissed.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


